Citation Nr: 1616097	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  10-15 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar spine disability, to include degenerative joint disease of L5-S1, status post laminectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to August 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  At that time, the RO granted a 20 percent disability rating, effective August 29, 2006.

In December 2010, the Veteran testified during a hearing before a Decision Review Officer; a transcript of that hearing is of record.  In a December 2013 correspondence, the Veteran clarified that he did not wish to have a hearing before a Veterans Law Judge.  

In January 2014, the Board remanded this matter for further development.

The Board notes that in October 2015, the Veteran filed a claim for "Degenerative joint Disease L-5-s1."  As indicated on the cover page of this decision, this matter appears to be the same claim currently before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board previously remanded in part to obtain medical records from the Walter Reed Army Medical Center.  As noted in the March 2016 Appellant's Post-Remand Brief, and on the fax cover sheet, the records received from that facility were not complete.  Pages 64-71 were missing from the records provided.  Under 38 C.F.R.  § 3.159(c)(2), efforts to obtain federal records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, such as where the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.

Additionally, the Veteran's service-connected lumbar spine disability is currently rated under 38 C.F.R. § 4.71a, which considers the Veteran's limitation of motion in determining the appropriate disability rating.  The United States Court of Appeals for Veterans Claims (Court) has repeatedly held that examinations provided to evaluate the extent of a veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see 38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range of motion loss due to pain on use or flare-ups.  Id. Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 44.  In the April 2014 VA examination obtained, following the Board remand, the examiner indicated that he "cannot speculate as to whether or not extended use would result in incr. [sic.] pain or disability or decr. [sic.] ROM," but did not provide an explanation as to why such information could be provided.  The VA examination is therefore inadequate to this extent.  See DeLuca, 8 Vet. App. at 206.  Therefore, the Board finds that the Veteran should be afforded another VA spine examination that addresses this matter.  

As this matter is being remanded, the AOJ should provide the Veteran another opportunity to identify any private medical healthcare provider who treated him for his lumbar spine, including the Dr. Yusuf of Bowie, Maryland, who the Veteran identified during his December 2010 RO hearing.  After securing any necessary authorization from him, obtain all identified treatment records.  38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Any additional pertinent, federal medical records that have not been previously obtained should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ/AMC should  provide the Veteran another opportunity to identify any private medical non-federal healthcare provider who treated him for his lumbar spine, including the Dr. Yusuf of Bowie, Maryland, who the Veteran identified during his December 2010 RO hearing.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  (a) The AOJ/AMC should obtain the complete treatment records from the Walter Reed Army Medical Center - to specifically include the missing pages 64 - 71.  All reasonable attempts should be made to obtain such records and federal facilities must provide a negative response if no records are found.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  

(b) The AOJ/AMC should also obtain any additional, pertinent outstanding federal medical records and associate them with the claims file.

The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the AOJ/AMC should arrange for the Veteran to undergo VA lumbar spine examination by an appropriate medical professional, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests, studies, and consultations should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

(a) The examiner should conduct range of motion testing of the lumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  If the examiner is unable to make such findings, he/she should explain why he/she is unable to do so.

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

(b) The examiner should clearly indicate whether the Veteran has neurological manifestations of the lumbar spine disability, to include radiculopathy. For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability.

The examiner should also specify which nerve(s) is involved and the degree of paralysis (complete or incomplete: mild, moderate, moderately severe or severe) for each affected nerve. 

(c) Additionally, considering all orthopedic and neurological findings, the physician should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician). If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least 4 weeks, but less than 6 weeks or (b) at least 6 weeks.  

(d) If feasible, the examiner should also indicate whether, at any point the Veteran's disorder of the lumbar spine has increased in severity, and, if so, the approximate date(s) of any such change(s).  

(e) In addition, the examiner should reference any daily or occupational impairment associated with the Veteran's service-connected lumbar spine disability.

The examiner should set forth all examination findings, along with a complete explanation for any conclusions reached, in a printed report.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




